Opinion issued January 24, 2019




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                                NO. 01-18-01144-CR
                             ———————————
               IN RE LONNIE HENRY RECTOR, JR., Relator



            Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION
      Relator, Lonnie Henry Rector, Jr., incarcerated and proceeding pro se, has

filed a petition for writ of mandamus seeking to compel the respondent district judge

to transmit to the Court of Criminal Appeals his motion for nunc pro tunc filed in

the underlying proceeding, pursuant to the Texas Code of Criminal Procedure

Article 11.07, Section 3(c).1 However, because relator’s petition involves a final


1
      The underlying case is The State of Texas v. Lonnie Henry Rector, Jr., Cause No.
      714415, in the 262nd Judicial District Court of Harris County, Texas, the Honorable
post-conviction felony proceeding, we lack jurisdiction because the Texas Court of

Criminal Appeals has exclusive jurisdiction over Article 11.07 final post-conviction

felony proceedings. See TEX. CODE CRIM. PROC. ANN. art. 11.07, §§ 3(a), 5 (West

2015); Padieu v. Court of Appeals of Tex., Fifth Dist., 392 S.W.3d 115, 117 (Tex.

Crim. App. 2013) (orig. proceeding) (per curiam). “Article 11.07 contains no role

for the courts of appeals,” and “to complain about an action or inaction of the

convicting court, the applicant may seek mandamus relief from the Court of

Criminal Appeals.” In re McAfee, 53 S.W.3d 715, 718 (Tex. App.—Houston [1st

Dist.] 2001, orig. proceeding).

      Accordingly, we dismiss relator’s petition for want of jurisdiction.

                                    PER CURIAM
Panel consists of Justices Keyes, Higley, and Landau.

Do not publish. TEX. R. APP. P. 47.2(b).




      Lori Chambers Gray presiding. The named respondent, the Honorable Denise
      Bradley, is no longer on the bench. This Court affirmed relator’s felony conviction
      and life sentence for aggravated robbery. See Rector v. State, No. 01-96-00698-CR,
      1997 WL 665503, at *1 (Tex. App.—Houston [1st Dist.] Oct. 16, 1997, no pet.)
      (not designated for publication). This Court also dismissed for want of jurisdiction
      relator’s similar mandamus petition addressed to the district clerk. See In re Rector,
      No. 01-18-01102-CR, 2018 WL 6694792 (Tex. App.—Houston [1st Dist.] Dec. 20,
      2018, orig. proceeding) (mem. op., not designated for publication).
                                            2